          Case 1:16-cv-07462-SLC Document 105 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER REAM,

                               Plaintiff,

         -v-
                                                            CIVIL ACTION NO.: 16 Civ. 7462 (SLC)

                                                                               ORDER
BERRY-HILL GALLERIES, INC., et al.,

                               Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiff’s settlement fairness submission at ECF No. 104. The

submission states that a copy of the settlement agreement is attached as Exhibit A, but there is

no exhibit attached.

         Accordingly, by October 22, 2020, Plaintiff shall submit to the Court a fully executed copy

of the settlement agreement.


Dated:          New York, New York
                October 15, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
